I convey to the President Mr. Schmidt's and the 
Federal Government's congratulations on his 
election. At the same time, I should like to 
thank the President of the thirty-sixth session 
of the General Assembly for his good work during 
that session.
100. The Federal Government also conveys its best 
wishes to the Secretary-General. He is faced with 
great and difficult tasks. As we have seen, he 
tackles those tasks with great skill and 
resolution and with a sense of reality which also 
embraces an awareness of the great influence that 
an international organization like the United 
Nations and the Secretary-General are able to 
exercise on political events. During the first 
year of his term of office, he has already 
rendered great services through his exemplary 
dedication to the cause of strengthening the 
image of the United Nations and preserving peace 
worldwide.
101. The conflicts throughout the world have not 
become fewer but have increased. They have become 
fiercer and more Moody and a greater threat to 
world peace. Thousands of people have become the 
victims of military and internal confrontation in 
Lebanon, Afghanistan, the Persian Gulf, southern 
Africa, South Asia, the South Atlantic and 
Central America.
102.	Hunger and want are growing in a word in 
which nation’s economies are feeling the impact 
of a con-tinuing recession—to the limits of their 
capacity and no small number of them—even more 
seriously. Every day people lose their jobs; 
people in North and south, in East and West 
alike, are increasingly concerned at how things 
are to continue. This, too, poses a great threat 
to international co-operation, not only to 
domestic harmony but also ultimately to 
international peace.
103.	At the same time, armories are 
overflowing with deadly weapons of an 
inconceivable destructive power. The arms spiral 
appears to be never ending, and many people fear 
that it could turn faster and faster and finally 
get completely out of control. In 1981 world-wide 
spending on arms and other military equip¬ment 
fbr the first time exceeded $600 billion. This 
corresponds to 6 per cent of the world's total 
gross national product. It amounts, per capita of 
world population, to expenditure of over $100 per 
annum, yet many people in the world do not even 
possess $100.
104.	In 1980 expenditure on arms production 
world¬wide was many times greater than the total 
value of all official development aid provided by 
the indus¬trialized nations, and, according to 
estimates by the International Institute of 
Strategic Studies in London and the Development 
Assistance Committee of the Organization for 
Economic Co operation and Develop¬ment, the 
members of the latter spend about 10 times as 
much on armaments as on development aid and the 
Council for Mutual Economic Assistance countries 
even 100 times as much. These facts prompt one to 
question the sanity of the international 
community. Through our conduct we are all 
involved in this collective insanity; we must all 
try to master it.
105.	The second special session of the General 
As¬sembly devoted to disarmament became the 
mouth¬piece of the fears of our nations. Its 
voice was heard, but it has still not carried far 
enough.
106.	Governments must indeed face up to the 
question of whether they have until now lived up 
to their responsibility for world peace. They 
have to accept the urgent and very anxious 
question of whether the weapons systems that are 
accumulating can ultimately be controlled by man; 
they must also face up to the question of how 
they intend to justify annually increasing 
investment in arms in view of the hunger and want 
existing in the world, and in view of the growing 
hardship caused 6y the economic crisis.
107.	As Chancellor Schmidt said at the 10th 
meeting of the twelfth special session, the 
second special session devoted to disarmament 
the driving force that has become apparent in the 
unrest of many of our fellow citizens must be 
regarded as a motivation and a moral obligation 
for us.
108. It is not sufficient to ascertain the causes 
of the threat to peace, nor is it sufficient to 
develop mere ideas on how to eliminate them. What 
is also needed is a firm and resolute will and 
ability to reach agree¬ment on better ways and 
means of safeguarding peace.
109.	As Pope John Paul II said in his peace 
message at the beginning of 1980:  Without the 
readiness for a sincere and lasting dialogue 
there can be no peace.  The safeguarding of peace 
is a never-ending task. It is an illusion to 
believe that peace is a condition that can be 
arrived at once and for all and then preserved 
and to believe that the causes of threats to 
peace can be eliminated permanently everywhere. 
These causes become more numerous every year. Our 
constant and unflagging efforts are needed to 
limit them, to try to defuse them, to establish 
effective rules for co-operation and hence 
prevent the interna¬tional community from 
relapsing into self-destructive anarchy.
110.	People speak of crisis management. By 
this they mean the attempts to detect as early as 
possible individual major or minor crises, to 
curb them resolutely and effectively and, if 
possible, eliminate them completely. This is 
indeed a necessary, sincere and undoubtedly 
highly difficult task, serving the purpose of 
safeguarding peace.
111. We must not content ourselves with this, 
how¬ever. We do not need just crisis management; 
what we need is a realistic peace strategy. For 
this we require a return to the principles of the 
Charter, to the norms of international relations 
which the United Nations has established and to 
which we have all committed ourselves.
112.	We must take seriously the precept of the 
renunciation of force or the threat of force in 
interna¬tional relations. This comprehensive 
proscription of force, enshrined in the Charter, 
outlaws any form of attack and applies to the use 
of all types of weapons. Our aim must be to 
prevent all conflicts and to renounce the use of 
all weapons. In its declaration at the summit 
meeting on 10 June 1982, the North Atlantic 
Treaty Organization [M4 TO] reaffirmed that none 
of its weapons world ever be used except in 
response to an attack.
113.	We must create peace through respect for 
the independence of all countries, respect for 
genuine non-alignment and respect for the right 
of all nations to self-determination.
114.	We must create peace by establishing 
greater security for all countries. If we see 
security policy as a policy for world-wide peace, 
as indeed we must, we must also realize that 
security cannot be established through rivalry, 
by constantly satisfying exaggerated security 
needs through further arms build-up, by aspiring 
to supremacy, or by provocative and ulti¬mately 
dangerous gestures to indicate one's strength. AH 
this simply results in an expansion of the 
armories on all sides.
115.	Greater security for all countries will 
exist only if we, by collaborating across 
alliance frontiers and ideological barriers, 
strive for agreed security, for codified 
equilibrium at the lowest possible level.
116.	An arms race cannot lead to equilibrium 
and stability; only agreed arms control and 
disarmament are conducive to that goal. They must 
be supple¬mented by a policy of dialogue and 
co-operation among States, both regionally and 
worldwide. For precisely that reason, existing 
links and contacts must not be disrupted but must 
be maintained, particularly in difficult times. A 
lack of communication leads to 
mis¬interpretations of the other side's 
intentions and hence to wrong action being taken.
117.	But peace can be lasting and dialogue and 
co¬operation have substance only if our own 
interests are defended with moderation and 
restraint, if the other side's interests are 
perceived and acknowledged as well and if 
calculability and reliability prevail. 
Further¬more, peace in the world can be 
safeguarded in the long run only if the gap 
between the rich and the poor does not become 
even greater and we try to eliminate it through 
genuine partnership between North and South. To 
this end, one of our most important tasks is to 
prevent the world economy from falling apart, 
which would not only result in the poor becoming 
even poorer but also constitutea threat to peace, 
perhaps even as great as the accumulation of 
weapons threatening human life.
118.	When the then Federal Chancellor, Mr. 
Willy Brandt, addressed the General Assembly, at 
the twenty-eighth session, as the first 
representative of the Federal Republic of Germany 
he said  we have come to assume our share in the 
responsibility for world affairs on the basis of 
our convictions and within the framework of our 
possibilities . We have honored that commitment 
over the years.
119.	Located in the heart of Europe, we have 
many neighbors, in East and West, in southern 
Europe and in Scandinavia, and we want to be a 
good neighbor to all of them. As a member of the 
European Community and as a partner in NATO we 
are helping to preserve and strengthen peace and 
stability, par¬ticularly in Europe.
120.	We declare our full support for what the 
Danish representative, speaking as its President, 
stated at the 8th meeting, on behalf of the 
European Community. The European Community and 
the way its member States live and work together 
will always provide con¬vincing proof that a 
lasting peaceful order based on the closest 
co-operation and partnership is indeed feasible, 
even in a region where for centuries there have 
time and again been rivalry, confrontation and 
war.
121.	The European Community and NATO are based 
on firm, shared interests and on identical 
concepts of democracy and freedom. A policy of 
good-neighborliness, however, must be effective 
also beyond ideo¬logical, military and strategic 
frontiers.
122.	Germany is a divided country at the 
interface between East and West. Confrontation 
between East and West harms us Germans most of 
all. Co-operation with the Soviet Union, Poland, 
Czechoslovakia and the German Democratic Republic 
and the treaties concluded with them have been 
beneficial to us and others. They have created a 
modus Vivendi that has rendered the situation in 
Europe stable and made peace there more secure. 
This policy was made possible only by the 
existence of NATO and its defense capability and 
by the Federal Republic of Germany's contributing 
fully to NATO.
123.	We intend to adhere to that policy of 
co¬operation, but we have to admit that East-West 
tension has increased. The reasons for this are 
the Soviet invasion of Afghanistan, the events in 
Poland and in particular the Soviet arms 
build-up. In particular, the Soviet build-up of 
intermediate-range nuclear weapons poses a deadly 
threat to us.
124.	Afghanistan, a small nation, has now been 
holding out for three years against a highly 
armed invading army. The continuing fighting has 
exacted a high toll of lives. Over 20 per cent of 
the Afghan population has now fled its home 
country. The situa¬tion in Kampuchea is similar. 
We demand an end to the use of force and an end 
to the suffering; we demand peace and 
self-determination tor the Afghan and Kampuchean 
peoples.
125.	The Federal Government has been following 
the developments in Poland with very deep 
concern. We expect Poland to settle its internal 
affairs on its own without external interference 
and to return—as pledged by the Polish leaders 
themselves—to a situation without martial law and 
without internees and par¬ticularly to a dialogue 
with the trade unions. There can be no 
stabilization in Poland while the present 
deadlock continues.
126.	I should like to add this. Germans and 
Poles have both endured much suffering in the 
past. They have not always treated each other 
justly, and we Germans know that the Second World 
War started on 1 September 1939 with the invasion 
of Poland. Both sides have nevertheless—or 
perhaps precisely for that reason—shown courage 
and a readiness for under¬standing. The Warsaw 
Treaty in particular and the agreements of 1975 
are testimony to this. I am both pleased and 
proud that this readiness for understanding is 
quite clearly not confined to the Governments, 
for millions of Germans has expressed in a 
tangible manner and on a very large scales their 
heartfelt readi¬ness to help. Although the 
treaties were initially an important act between 
Governments, I feel that now especially the 
Polish people, in the oppression they are 
suffering, have become conscious of our desire 
for reconciliation.
127.	Precisely at this time when East-West 
rela¬tions have become more difficult we want to 
do every¬thing possible to ensure that there will 
not be a policy of confrontation. For us Germans 
in particular there can be no such confrontation. 
Our purpose is, as the Bonn Declaration of NATO 
of June 1982, states,  to develop substantial and 
balanced East-West rela¬tions aimed at genuine 
detente .
128.	Chancellor Helmut Schmidt and General 
Secre¬tary Erich Honecker, at their meeting at 
Lake Werbellin on 13 December 1981, reaffirmed 
their conviction that war must never again 
originate on German soil. But Germany also must 
never again be devastated by war. All Germans 
are, therefore, particularly aware of the 
obligation to help preserve peace in Europe. At a 
time when East-West relations have become 
difficult, German-German relations must not give 
rise to addi¬tional strains. We shall therefore 
endeavor to keep these relations in as good a 
condition as possible and to improve them 
wherever feasible.
129.	The Federal Republic of Germany, which 
urges respect for the right to self-determination 
everywhere in the world, demands this right for 
the German people as well. It therefore remains 
our political aim to work for a state of peace in 
Europe in which the German nation will regain its 
unity through free self- determination. We 
realize that this goal cannot be attained in the 
short term. It is therefore all the more 
important to seek improvements in our relations 
through dialogue and negotiation.
130.	The policy of concluding agreements has 
also proved valuable for Berlin. Detente and 
conflict management have had a positive effect in 
this context in particular. Strict observance and 
full application of the Quadripartite Agreement 
of 2 September 197 P remain the most reliable 
guarantee for a continuance of its stabilizing 
effects.
131.	The Federal Government continues to 
regard economic co-operation with all countries 
of the world as a major factor of international 
stability, also and in particular in relations 
with the East. A continuous trade war waged to 
achieve political goals would be both unwise and 
ineffective. It is of special concern to us in 
this context to be and to remain a reliable party 
to agreements. Existing agreements must be 
honored also in difficult times for which they 
are intended as well.
132.	In about a month's time the deliberations 
of the follow-up meeting in Madrid to the 
Conference on Security and Co-operation in Europe 
will be resumed. We attach particular importance 
to that meeting. For us, the process of that 
Conference remains an essential facto: for 
shaping East-West relations and for pro¬moting 
disarmament and security in Europe. The people in 
Europe have derived tangible benefits from the 
Helsinki Final Act/ although their hopes have by 
no means been fully met. Setbacks can occur in a 
long-term policy for safeguarding peace. They are 
a bitter experience for those affected. But 
precisely then it is essential to use the 
instruments available and try to return to a 
policy of reason. Implementation of all parts of 
the Final Act, as we demand, can make a major 
contribution towards improving East-West 
relations and stabilizing peace in Europe. In 
Madrid we are aiming at a precise mandate for a 
conference on disarmament in Europe as part of a 
balanced final document.
133.	A decisive step for safeguarding peace in 
Europe was taken last November when the dialogue 
between the two super-Powers was resumed and 
talks on intermediate-range nuclear forces 
commenced at Geneva. Let me add a remark in this 
context. In the present difficult phase of 
East-West relations, it would be good—of this 
Chancellor Schmidt is con¬vinced—if the two 
leaders of the United States and the Soviet Union 
could have direct talks with each other.
134.	The Bonn Declaration of NATO reaffirmed 
the central elements of our security policy, 
namely, deterrence and defense capability, on the 
one hand, and disarmament and arms control, on 
the other. Disarmament and arms control are vital 
issues and an integral part of our security 
policy serving the cause of peace. It is 
essential to give our peoples the con¬fidence 
that our security policy can indeed safeguard 
peace. It is not sufficient to talk about 
disarmament. People in East and West alike want 
to see tangible results at last.
135.	In his recent state of the nation 
address, Chancellor Schmidt quoted General 
Rogers, the Supreme Allied Commander in Europe, 
who said:  I am convinced that the only pathway 
to a future for the kind of world we want leads 
to the negotiating table. We must negotiate on 
disarmament and arms control, on all kinds of 
forces and weapons. This is the only way to stop 
the arms race on both sides.
136.	On the basis of the comprehensive 
proposals on arms control and disarmament 
negotiations made to the Soviet Union by the 
United States of America at the NATO meeting in 
Bonn, we support the idea of purposive, 
persevering and intensive talks aimed at 
achieving concrete results. First, we want a 
genuine reduction in strategic nuclear weapons in 
East and West. The American proposals for 
substantial reductions in the Soviet and American 
arsenals of strategic weapons by means of 
strategic arms reduction talks have aroused new 
expectations worldwide of a turning-point in 
disarma¬ment policy. We welcome the fact that 
those two coun¬tries are endeavoring at Geneva to 
negotiate not only on limitations but also on 
substantial reductions of their intercontinental 
weapons.
137.	Secondly, we want land-based 
intermediate- range nuclear missiles to be 
eliminated. The proposal made to the Soviet Union 
by the United States at the Geneva talks that 
both sides completely renounce a category of 
weapons regarded as a particular threat by them 
holds out the prospect of a major first step 
towards disarmament and hence of eliminating the 
threat felt by us in Europe owing to the build-up 
of Soviet intermediate-range missiles. These 
negotiations which are being resumed in Geneva 
today are especially important to us.
138.	By ratifying the Treaty on the 
Non-Proliferation of Nuclear Weapons resolution 
2373, we Germans have undertaken never to possess 
nuclear weapons. The Federal Government therefore 
feels all the more justified in demanding time 
and again that the nuclear Powers, too, honor 
their commitments under the Treaty.
139.	Thirdly, we want a codified comprehensive 
ban on all chemical weapons. My country, which 
for years now has committed itself to this 
question with particular dedication, recently 
submitted realistic and acceptable proposals for 
reaching agreement on reliable means of verifying 
compliance with a treaty banning chemical 
weapons. I appeal to all Members of the United 
Nations to examine those proposals carefully.
140.	Fourthly, we want the force levels in 
Central Europe to be reduced. Europe has the 
world's largest concentration of mutually opposed 
conventional armed forces. Progress at the Vienna 
Talks on Mutual Reduc¬tion of Forces, Armaments 
and Associated Measures in Central Europe is 
therefore of particular impor¬tance to us, living 
as we do at the centre of this region.
141.	Furthermore, a conference on disarmament 
in Europe must agree on confidence-building 
measures for the whole of Europe, from the 
Atlantic to the Urals, which serve to make 
military potentials and activities in Europe more 
transparent and help to reduce in the long term 
not only mutual fear but also the danger of 
unintentional military escalation.
142.	Our special responsibility in Europe, in 
the European Community and in NATO does not mean 
that the Federal Republic of Germany can remain 
indifferent to crises in other parts of the 
world. On the contrary, we know that, just as 
developments in Europe would quickly have effects 
on other regions of the world, problems in other 
parts of the world, how¬ever distant, can also 
have direct repercussions for us. We not only 
witness these repercussions but we also feel them 
physically, especially in view of the fate of the 
people directly affected.
143.	The Federal Government is following the 
developments in the Middle East with particular 
concern. The assassination of the Lebanese 
President-¬elect, Bashir Gemayel, and the 
horrifying massacre in the Palestinian refugee 
camps have once again rendered the achievement of 
peace in the Middle East more difficult. The 
Federal Government, like its
European allies, strongly condemns these criminal 
acts, ft demands effective measures to protect 
the civilian population, as well as an 
independent inquiry. It hopes that the renewed 
deployment of a multina¬tional force will help to 
put an end to the violence and murders. The 
sovereignty and territorial integrity of the 
country must be restored as quickly as possible, 
along with its constitutional institutions. This 
requires the swift withdrawal of all troops 
stationed in the country against the will of the 
Lebanese Government. The Federal Government also 
hopes that all political forces in Lebanon will 
unite to reconstruct the country and that, by 
exercising restraint; further acts of violence 
can be prevented.
144.	Peace and stability in the Middle East 
can be ensured only through a comprehensive, just 
and lasting peace settlement. Such a settlement 
requires the participation of all parties in the 
region, including the PLO. It must be based on 
the principle of security for all States in the 
region, including Israel. It must be based on 
justice for all peoples, including the 
Pal¬estinians, who are entitled to 
self-determination. Finally, it must be based on 
mutual recognition of all the parties concerned.
145.	The Federal Government therefore welcomes 
the new initiative by President Reagan as an 
important step to reconcile the rights of the 
parties concerned. The Federal Government has 
also noted with satisfac¬tion that at the Twelfth 
Arab Summit Conference, at Fez, almost all Arab 
countries for the first time agreed on a policy 
founded on peace between all countries in the 
region. The Federal Government appeals to 
every¬one concerned to seize the opportunity for 
a new start and make every effort for a 
comprehensive peace settlement.
146.	The policy of suppressing the black 
population in South Africa and of racial 
discrimination is not only a grave violation of 
human rights. It could also lead to internal 
confrontation with destructive effects for the 
country and the entire region.
147.	Namibia must at last acquire its 
independence in 1983 through free elections on 
the basis of Security Council resolution 435 
(1978). Lasting peace in Africa can only be 
expected if the countries of this continent are 
able to determine their lot on their own and free 
from pressure by alien Powers. The presence of 
foreign troops impairs any efforts to resolve 
conflicts by peace¬ful means.
148.	The Federal Government welcomes the 
pro¬posals by the President of the Republic of 
Korea to reduce the tension h his divided country 
through dialogue and negotiation and to bring 
about the peaceful reunification of North and 
South Korea.
149.	The Federal Government urged a peaceful 
settlement of the conflict in the South Atlantic 
from the very outset. We welcome the first 
constructive steps aimed at normalizing relations 
between the United Kingdom and Argentina. A 
permanent solution to this dispute can be found 
only through political dialogue and political 
negotiations.
150.	One of the prime goals of the Federal 
Govern¬ment continues to be to maintain its 
long-standing, close and good relations with 
Latin American coun¬tries. The Federal Government 
feels that the forth¬coming admission to the 
European Community of Portugal and Spain can help 
strengthen the Com¬munity's relations with Latin 
America even further.
151.	We strongly support efforts to ensure 
that all countries respect the principle of 
non-alignment. We seek to promote and safeguard 
non-alignment through our development policy 
based on partnership. The Federal Republic of 
Germany encourages regional co-operation in the 
third world which serves to strengthen stability, 
independence and peace.
152.	The Federal Government also fully supports efforts designed to secure 
world-wide implementation of the principle of the 
renunciation of force and of curbing the arms 
race, as well as agreements on 
confidence-building measures. It also directly 
backs up such efforts with initiatives of its 
own. We hope that the United Nations will take up 
and develop further our proposals for a code of 
conduct on confidence-building measures, which we 
submitted at the second special session devoted 
to disarmaments We expect the international 
symposium on confidence- building measures 
scheduled to be held in the Federal Republic of 
Germany next year to provide further impulses for 
the development of such measures, which 
constitute an instrument of peace policy of 
world¬wide importance.
153.	Since the beginning of the last session 
of the General Assembly many thousands of people 
have had to flee their home countries or have 
been expelled from them. We must not permit a 
situation in which millions have to leave their 
countries temporarily or even permanently to seek 
refuge elsewhere. The basic consensus on the need 
for suitable preventive meas¬ures achieved at the 
last session represents i first step towards 
improving co-operation between coun¬tries and 
international institutions to avert new flows of 
refugees. We should preserve this consensus. The 
Group of Governmental Experts on International 
Co¬operation to Avert New Flows of Refugees 
should take up its work as soon ac possible.
154.	In view of the numerous violations of 
human rights throughout the world, it is not 
sufficient to profess good intentions. We must 
continue to work seriously and with perseverance 
to improve the international protection of human 
rights. The Govern¬ment of the Federal Republic 
of Germany deems it necessary to establish an 
international court of human rights for this 
purpose, and we attach particular importance to 
our initiative on the world-wide abolition of 
capital punishment. We know that, owing to 
dif¬ferent legal traditions and religious 
convictions, many countries may view this 
question different^. We advocate, however, that 
countries which desire the abolition of capital 
Punishment should say so, also internationally, 
and they should say it clearly and in a way that 
binds them.
155.	The world economy is in poor health. This 
poses a grave threat to stability and peace. At 
the same time, the prospects of eliminating 
hunger and want are more unfavorable than ever. 
Against the background of high interest rates 
there is a continuing recession in industrial 
countries. Unemployment rates are rising as a 
result. We are also witnessing a decline in 
interna¬tional trade and growing protectionist 
pressure. These developments are detrimental to 
us all, particularly the countries of the third 
world.
156.	As a result of lower commodity prices, a 
con¬tinually high burden caused by the cost of 
oil imports and high, fluctuating interest rates, 
developing coun¬tries' opportunities for 
borrowing are limited. High debt-servicing 
charges are a strain on their economies, 
stretching them to the limits of their capacity, 
or even beyond in some cases. Industrial and 
developing coun¬tries must co-operate in a spirit 
of partnership in order to restore stable growth 
and development in the world economy. The 
existing international organizations, such as the 
International Monetary Fund [IMF] and the Word 
Bank must be kept effective.
157.	Another major task will be to preserve 
free trade and capital flows. No country should 
ignore the commitments it has assumed under GATT. 
Anyone who jeopardizes GATT aggravates the 
world's eco¬nomic depression.
158.	Furthermore, in view of falling commodity 
prices we need a world-wide system to stabilize 
export earnings.
159.	We shall of course seek to increase our 
official aid further within the limits of 
available funds. Despite the difficult economic 
situation, considerable bud¬getary problems, a 
decline of 0.3 per cent in its gross national 
product and a high deficit on current account, 
the Federal Republic of Germany provided official 
aid worth 7.2 billion deutsche marks in 1981, or 
0.46 per cent of our gross national product—its 
biggest amount yet.
160.	However, in this situation the developing 
coun¬tries will themselves have to make even 
greater efforts. Economy, a prudent use of 
available capital and a cautious debt policy are 
called for. Develop¬ment policy will have to be 
focused on particular fields, above all the 
promotion of agriculture in the third world, 
since this is the sector that determines the 
economic growth and the food supply of many third 
world countries.
161.	Emphasis must also be placed on the 
energy sector. For many developing countries the 
costs of energy supplies have become an almost 
intolerable burden. Consequently, this is a 
priority area of develop¬ment aid afforded by the 
Federal Republic of Germany. It is in our view 
also a contribution to the Nairobi Programme of 
Action for the Development and uti¬lization of 
New and Renewable Sources of Energy, adopted by 
the United Nations Conference on New and 
Renewable Sources of Energy.
162.	Environmental protection must also be 
seen as an important area of co-operation and we 
must prevent man from destroying the basis of his 
own existence by recklessly polluting the 
environment and exhausting valuable resources. 
Much important work has to be done in this 
respect.
163.	Finally, we must not forget that the 
growth of the world population can overtake and 
nullify all our efforts to ensure greater 
international economic stability.
164.	The Third United Nations Conference on 
the Law of the Sea has made an historic attempt 
to develop an international regime for the use of 
the world's oceans. The Federal Government played 
an active and constructive part in this. 
Admittedly, the results have not lived up to our 
expectations in every respect. In addition to 
certain satisfactory provisions, there are 
arrangements on future deep-sea mining which make 
it hard Mr us to decide in favor of signing the 
Con¬vention. We find it most regrettable that the 
Con¬ference was not able to produce results 
capable of commanding a consensus. The Federal 
Government will take a decision on whether to 
sign the Convention after careful consideration 
and close consultation with other participants in 
the Conference.
166. It is of decisive importance for 
co-operation in good faith between industrial and 
developing countries that the dialogue between 
North and South should not be disrupted. We have 
unanimously decided to conduct global 
negotiations on the subjects of raw materials, 
energy, trade, development, monetary matters and 
finance. Together with its partners in the 
European Community, the Federal Republic of 
Germany urges that these negotiations be started 
now. At the economic summit in Versailles a 
constructive position on a resolution on the 
commencement of global negotiations was 
formulated and has since been endorsed by all the 
member countries of the Organ¬ization for 
Economic Co-operation and Development. Agreement 
must now be reached on the early com¬mencement of 
global negotiations
167. All too often in past decades the hopes 
placed in the United Nations have not been 
fulfilled. But we must not overlook the fact that 
the United Nations can be no stronger than the 
political will of all its Members to work 
together responsibly in the spirit of the 
Charter. Those that prefer voting on short-term 
goals and one-sided resolutions instead of 
endeavoring to achieve compromise and consensus 
are blocking the way to genuine negotiations in 
this forum
168.	I welcome the spirit of bold candor and 
realism with which the Secretary-General 
described the state of the Organization in his 
report. I also welcome his constructive proposals 
for improving the work of the United Nations and 
the part played by the Security Council. My 
Government will actively support efforts to that 
end.
169.	One of the central tasks of the United 
Nations is, as before, to make an effective 
contribution towards safeguarding world peace. 
Its capacity to do so must be enhanced, and 
better use must be made of the existing 
instruments for this purpose.
170.	The foreign policy pursued by the Federal Republic of Germany is and will 
always be a policy for peace. We follow this 
policy in collaboration with our partners in the 
European Community, which is an outward-looking 
association alive to its responsi¬bility in the 
world, as well as in the alliance with the United 
States and Canada.
171.	Our peace policy is one of continuity, 
based on the conclusions we have drawn from our 
own history and conditioned by our situation as a 
divided country at the interface between East and 
West. This peace policy enjoys wide and broad 
support in all sectors of our population. It 
cannot be discarded at will. Our paramount task 
is to preserve peace. It is not enough to dispel 
fear. We must also counter the dangers 
threatening us worldwide. As the German 
philosopher Immanuel Kant said  Peace is not a 
natural state; it has to be established and 
worked on continuously.  To do so, we must make 
full use of our powers of reason, of our 
political and moral responsibility and of our 
determination. We must not believe that what is 
true is on one side of the mountain and what is 
false is on the other, as Pascal put it. Since 
the threats are global, global rules of conduct 
must apply. This is the spirit that imbues the 
Charter of the United Nations. Only by acting in 
this spirit will we be able to pursue an 
effective strategy for the safeguarding of peace.
